Name: Commission Regulation (EC) No 1250/2008 of 12 December 2008 amending Regulation (EC) No 2074/2005 as regards certification requirements for import of fishery products, live bivalve molluscs, echinoderms, tunicates and marine gastropods intended for human consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health; NA;  fisheries;  agricultural activity;  tariff policy
 Date Published: nan

 16.12.2008 EN Official Journal of the European Union L 337/31 COMMISSION REGULATION (EC) No 1250/2008 of 12 December 2008 amending Regulation (EC) No 2074/2005 as regards certification requirements for import of fishery products, live bivalve molluscs, echinoderms, tunicates and marine gastropods intended for human consumption (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 25(a) and (d) thereof, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2), and in particular Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4), and in particular Article 16 thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (5), and in particular Article 63 thereof, Whereas: (1) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (6) provides in Appendix IV and Appendix V of Annex VI model health certificates for imports of fishery products and bivalve molluscs intended for human consumption. (2) Council Directive 2006/88/EC and Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the introduction into the Community of aquaculture animals and products thereof and laying down a list of vector species (7) provide for animal health requirements applicable to placing on the market and import of aquaculture animals and products thereof for human consumption. (3) These provisions include restrictions on import on certain consignments of aquaculture animals and products thereof of species susceptible to the aquatic animal diseases listed in Part II of Annex IV to Directive 2006/88/EC and transport requirements. (4) The model certificates provided in Regulation (EC) No 2074/2005 should be amended to be in line with the requirements laid down in Directive 2006/88/EC and Regulation (EC) No 1251/2008. (5) The specific requirements regarding live bivalve molluscs referred to in Section VII of Annex III to Regulation (EC) No 853/2004 also apply to live echinoderms, tunicates and marine gastropods. It is therefore appropriate to extend the scope of the certificate for imports of live bivalve molluscs intended for human consumption by including live echinoderms, live tunicates and live marine gastropods. (6) Regulation (EC) No 2074/2005 should therefore be amended accordingly. (7) It is appropriate to introduce a transitional period to permit Member States and industry to take the necessary measures to comply with the new requirements laid down in this Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 2074/2005 Regulation (EC) No 2074/2005 is amended in accordance with the Annex to this Regulation. Article 2 Transitional measures 1. For a transitional period until 30 June 2009, consignments for which a health certificate has been issued in accordance with the model laid down in Regulation (EC) No 2074/2005 as amended by Regulation (EC) No 1664/2006 may be imported into the Community. 2. For a transitional period until 31 July 2010, the following consignments for which a health certificate has been issued in accordance with the model laid down in Regulation (EC) No 2074/2005 as amended by Regulation (EC) No 1664/2006 may be imported into the Community: (a) consignments of fishery products for which the animal health attestation laid down in Part II of the model health certificate laid down in Appendix IV to Annex VI to Regulation (EC) No 2074/2005 as amended by this Regulation is not applicable, as described in note (2) of that Part II; (b) consignments of live bivalve molluscs, echinoderms, tunicates and marine gastropods for which the animal health attestation laid down in Part II of the model health certificate laid down in Appendix V to Annex VI to Regulation (EC) No 2074/2005 as amended by this Regulation is not applicable, as described in note (2) of that Part II. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 139, 30.4.2004, p. 1. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 139, 30.4.2004, p. 206. (5) OJ L 165, 30.4.2004, p. 1. (6) OJ L 338, 22.12.2005, p. 27. (7) See page 41 of this Official Journal. ANNEX Annex VI to Regulation (EC) No 2074/2005 is amended as follows: (1) Appendix IV is replaced by the following: Appendix IV to Annex VI MODEL HEALTH CERTIFICATE FOR IMPORTS OF FISHERY PRODUCTS INTENDED FOR HUMAN CONSUMPTION (2) Part A of Appendix V is replaced by the following: Appendix V to Annex VI PART A MODEL HEALTH CERTIFICATE FOR IMPORTS OF LIVE BIVALVE MOLLUSCS ECHINODERMS, TUNICATES AND MARINE GASTROPODS INTENDED FOR HUMAN CONSUMPTION